DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 19, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,5,6,8,12,13,17,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang 6,179,651. Regarding claim 1, Huang discloses an electrical connector 12 comprising: a housing 20 including a front wall 34 and a mating shroud 32 protruding forward from the front wall, the mating shroud defining a port configured to receive a mating circuit card therein; and a plurality of electrical conductors 26 held within the housing and secured in position relative to one another, at least one each of the l conductors including a mating contact that is disposed within the mating shroud 32 and a mounting contact that projects beyond . 
Regarding claim 2, the housing extends a length along the longitudinal axis of the electrical connector from the front wall to a rear end of the housing opposite the front wall, wherein a depth of the nesting cavity along the longitudinal axis from the front wall to the back end is less than half of the length of the housing from the front wall to the rear end. 
Regarding claim 5, the electrical  conductors are arranged in multiple contact modules 50, 52 that are stacked side by side within the housing, each of the contact modules including a respective dielectric body that surrounds and engages intermediary segments of a plurality of the electrical conductors.
Regarding claim 6, the mounting contacts of the electrical conductors are pins that are configured to be press-fit into corresponding holes in the circuit board to electrically connect the electrical conductors to the circuit board. 
Regarding claim 8, the electrical conductors are arranged within the housing as outer conductors and inner  conductors, the mating contacts of the inner and outer electrical conductors configured to engage opposite sides of the mating circuit card, wherein the mounting contacts of the inner electrical conductors are disposed between the nesting cavity and the mounting contacts 
Regarding claim 12,  Huang discloses a stacked dual connector system 10 comprising: a first connector 12 including a housing 20 and a plurality of electrical conductors 26 held within the housing, the housing including a front wall and two side walls 36 extending rearward from the front wall, the housing including an upper mating shroud 32 protruding forward from the front wall and defining a port 44 configured to receive a first mating circuit card therein, at least one of the electrical conductors including a mating contact disposed within the upper mating shroud and a mounting contact that projects beyond a bottom end of the housing to electrically connect to a circuit board (see fig 2), the housing further defining a nesting cavity 124 disposed vertically between the circuit board and the upper mating shroud, the nesting cavity extending rearward from the front wall to a back end of the nesting cavity (see fig. 3), the nesting cavity located along the bottom end of the housing, wherein the back end of the nesting cavity is disposed in front of the mounting contacts of the electrical conductors; and a second connector 16 including a housing 220 and a plurality of electrical conductors 226 held within the respective housing, the housing 220 of the second connector including a base portion and a lower mating shroud extending from a front wall of the base portion, the lower mating shroud defining a port configured to receive a second mating circuit card therein, the base portion disposed within the nesting cavity  124 of the first connector, the lower mating shroud disposed outside of the nesting cavity 124. 
Regarding claim 13, the lower mating shroud of the second connector is vertically disposed closer to the circuit board than to the upper mating shroud of the first connector. 

Regarding claim 19, the housing 4 of the first connector extends a length along a longitudinal axis of the first connector from the front wall to a rear end of the housing opposite the front wall, and wherein a depth of the nesting cavity along the longitudinal axis from the front wall to the back end is less than half of the length of the housing from the front wall to the rear end (see figs 5 and 6). 
Regarding claim 20,  Huang discloses an electrical connector 12 comprising: a housing  20 including a front wall 34 and a mating shroud 32 protruding forward from the front wall, the mating shroud defining a port 44 configured to receive a mating circuit card therein, the housing defining a nesting cavity 124 extending rearward from the front wall along a bottom end of the housing, the nesting cavity spaced apart vertically from the mating shroud and configured to accommodate a discrete, second connector 14 therein such that the mating shroud 32 is disposed above the second connector; and a plurality of electrical conductors 26 held within the housing, at least some of the electrical conductors including a mating contact that is disposed within the mating shroud and a mounting contact that projects beyond the bottom end of the housing to electrically connect to a circuit board (see fig. 2), the at least some of the electrical conductors arranged as outer conductors and inner conductors, the mating contacts of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Morita et al. 6672899. Regarding claims 3, Huang discloses the nesting cavity extends a height along a vertical axis of the electrical connector from the bottom end of the housing to a ceiling of the nesting cavity. Huang does not disclose wherein the height of the nesting cavity is less than half of a height of the housing along the vertical axis from the bottom end to a top wall of the housing. However Morita discloses an electrical connector 1 having a housing 4 and a nesting cavity (between legs 5, see fig. 6) wherein a height of the nesting cavity is less than half of a height of the housing 4 along the vertical axis from the bottom end to a top wall of the housing. Therefore, it would have been obvious to one of ordinary skill to modify connector of Huang by providing the nesting cavity with a height of the nesting cavity is less .
Regarding claims 4 and 14, Huang discloses the electrical conductors are arranged within the housing as outer conductors and inner conductors, the mating contacts of the inner and outer conductors configured to engage opposite sides of the mating circuit card (see fig. 2), wherein the outer conductors are spaced apart from the inner conductors by a pitch. Huang does not disclose, the pitch increasing along lengths of the signal conductors from the mating contacts to the mounting contacts such that the pitch is greater at the mounting contacts than at the mating contacts.  However, Morita discloses an electrical connector 1 with conductors 13,14 having a pitch that increase along lengths of the conductors from the mating contacts to the mounting contacts such that the pitch is greater at the mounting contacts than at the mating contacts (see fig. 5). Therefore, it would have been obvious to one of ordinary skill to modify the connector by providing conductors having a pitch that increase along lengths of the conductors from the mating contacts to the mounting contacts such that the pitch is greater at the mounting contacts than at the mating contacts to form predetermined pitches as taught by Morita (col.3, lines 10-12).
Regarding claim 7, Huang discloses the invention substantially as claimed. Huang does not disclose, an intervening section of the front wall of the housing that extends from the mating shroud to the nesting cavity being at least as tall as a height of the nesting cavity from the bottom end of the housing to a ceiling of the nesting cavity.  However, Morita discloses an electrical connector having a housing 3 with an intervening section 10 of the front wall of the housing that extends from a mating shroud 8 to the nesting cavity  (between wall 5,5) being at least as tall as a height of the nesting cavity from the bottom end of the housing to a ceiling of the nesting cavity. .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Westman et al. 7,824,197. Regarding claim 10 and 11, Huang discloses the invention substantially as claimed. Huang does not disclose the electrical conductors are signal conductors nor at least some of the electrical conductors are arraigned in pairs and configured to transmit differential signals. However, differential signal pair terminal are well known in the art as evidenced by Westman. Westman discloses an electrical connector 102 having electrical conductors  208,210,  signal conductors 212  at least some of the electrical conductors are arraigned in pairs and configured to transmit differential signals (col. 4, lines 30-60). It would have been obvious to one of ordinary skill to modify the connector of Huang by providing the electrical conductors as differential signal pairs to communicate differential signals as taught by Westman.
Allowable Subject Matter
Claims 9, 15,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 9, patentability resides, at least in part, in the pitch between the mounting contacts of the inner and outer conductors is greater than a depth of the nesting cavity along the regarding claim 15, patentability resides, at least in part, in a first pitch defined between the mounting contacts of the inner and outer conductors of the first connector being greater than a second pitch defined between mounting contacts of the inner and outer conductors of the second connector, in combination with the other limitations of the base claim; regarding claim 18, patentability resides, at least in part, in the mounting contacts of the outer  conductors of the second connector are spaced apart from the mounting contacts of the inner conductors of the first connector by a distance that is greater than a pitch defined between the mounting contacts of the inner and outer  conductors of the second connector, in combination with the other limitations of the base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833